Name: 2008/508/EC: Decision of the European Parliament of 24Ã April 2007 on closing the accounts of the European Centre for the Development of Vocational Training for the financial year 2005
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget;  accounting
 Date Published: 2008-07-15

 15.7.2008 EN Official Journal of the European Union L 187/83 DECISION OF THE EUROPEAN PARLIAMENT of 24 April 2007 on closing the accounts of the European Centre for the Development of Vocational Training for the financial year 2005 (2008/508/EC) THE EUROPEAN PARLIAMENT, having regard to the final annual accounts of the European Centre for the Development of Vocational Training for the financial year 2005 (1), having regard to the Court of Auditors' report on the final annual accounts of the European Centre for the Development of Vocational Training for the financial year 2005, together with the Centre's replies (2), having regard to the Council's Recommendation of 27 February 2007 (5711/2007  C6-0080/2007), having regard to the EC Treaty, and in particular Article 276 thereof, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3) and in particular Article 185 thereof, having regard to Council Regulation (EEC) No 337/75 of 10 February 1975 establishing a European Centre for the Development of Vocational Training (4), and in particular Article 12a thereof, having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 (5), and in particular, Article 94 thereof, having regard to Rule 71 of and Annex V to its Rules of Procedure, having regard to the Report of the Committee on Budgetary Control and the opinion of the Committee on Employment and Social Affairs (A6-0097/2007), 1. Notes that the final annual accounts of the European Centre for the Development of Vocational Training for the financial years 2004 and 2005 are as follows: Revenue and expenditure account for the financial years 2004 and 2005 (in EUR 1000) 2005 2004 Revenue Commission subsidies 16 418 13 700 Assigned revenue 573 724 Miscellaneous revenue 36 42 Total revenue (a) 17 027 14 466 Budgetary expenditure for the financial year Staff  Title I of the budget Payments 8 862 8 579 Appropriations carried over 213 466 Administration  Title II of the budget Payments 865 768 Appropriations carried over 334 542 Operating activities  Title III of the budget (except for assigned revenue) Payments against payment appropriations for the financial year 2 466 2 508 Payments against outstanding commitments at 31.12.2003 2 119 2 702 Appropriations carried over Assigned revenue (Phare and third countries) Payments 68 415 Appropriations carried over 505 309 Total expenditure (b) 15 433 16 289 Outturn for the financial year (a-b) 1 594 -1 823 Balance carried over from the previous financial year 375 -993 N - 1 appropriations carried over and cancelled (Title I and II non-differentiated 111 56 Cancelled appropriation carried over from assigned revenue (non differentiated appropriation title 3) Neutralisation of N - 1 carry-over for Title III connected with changeover to differentiated appropriations 93 3 138 Sums for re-use from the previous financial year not used 1 Refunds to the Commission 0 Exchange-rate differences 1 -4 Balance for the financial year 2 173 375 Source: Information supplied by the Centre  This table summarises the data provided by the Centre. 2. Approves closing the accounts of the European Centre for the Development of Vocational Training for the financial year 2005; 3. Instructs its President to forward this Decision to the director of the European Centre for the Development of Vocational Training, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Harald RÃMER (1) OJ C 266, 31.10.2006, p. 28. (2) OJ C 312, 19.12.2006, p. 60. (3) OJ L 248, 16.9.2002, p. 1. Regulation as amended by Regulation (EC, Euratom) No 1995/2006 (OJ L 390, 30.12.2006, p. 1). (4) OJ L 39, 13.2.1975, p. 1. Regulation as last amended by Regulation (EC) No 2051/2004 (OJ L 355, 1.12.2004, p. 1). (5) OJ L 357, 31.12.2002, p. 72.